DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
P40 states “case 7” but the reference number 7 cannot be found in the drawings.  
P42 states “upper case 8” but the reference number 8 cannot be found in the drawings.  
P42 states “lower case 9” but the reference number 9 cannot be found in the drawings.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-9, and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shimamoto et al (JP2018206605A, as given in the 07/27/2021 IDS, using the provided machine English translation from Espacenet) in view of Yoon et al (US 20130045401 A1).
Regarding claim 1, Shimamoto discloses a battery module (10 in Fig. 2) including a plurality of secondary battery cells (7 in Fig. 2) accommodated in a housing member (6 in Fig. 2), wherein a multilayered firewall (thermal runaway prevention sheet 1 in Fig. 2) is interposed between the plurality of secondary battery cells, and the multilayered firewall includes a heat absorption layer (heat absorbing material layer/endothermic material layer 2 in Fig. 6) and fireproof layers (fireproof heat insulating layer 3 in Fig. 6) stacked on opposing surfaces of the heat absorption layer (Fig. 6, P70, 91).
However, Shimamoto does not disclose wherein a secondary battery cell includes an electrode assembly in which a plurality of negative electrodes and positive electrodes are alternately stacked with a separator interposed therebetween and a pouch case encasing the electrode assembly.
In a similar field of endeavor, Yoon teaches a battery cell (100) may include an electrode assembly (110) formed by sequentially overlapping a positive electrode plate (111), a separator (113), and a negative electrode plate (112, Fig. 3, P42). Yoon teaches to ensure a battery pack (10) has high output and high capacity, a plurality of positive electrode plates (1l1), a plurality of separators (113), and a plurality of negative electrode plates (112) may be stacked, and the electrode assembly (110) may be encapsulated in a pouch (118, Fig. 3, P42).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and utilized the teaching of Yoon within the battery module of Shimamoto and modified the battery cells of Shimamoto such that a secondary battery cell among the plurality of battery cells includes an electrode assembly in which a plurality of negative electrodes and positive electrodes are alternately stacked with a separator interposed therebetween and a pouch case encasing the electrode assembly, given that Yoon teaches this ensures a battery pack (module) has high output and high capacity.

Regarding claim 2, Shimamoto discloses wherein the heat absorption layer includes at least one inorganic powder selected from a group consisting of aluminum hydroxide, talc, calcium carbonate, diatomaceous earth, titanium oxide, vermiculite, zeolite and white carbon (P20).

Regarding claim 3, Shimamoto discloses wherein the fireproof layer includes at least one flame retardant selected from a group consisting of a bromine-based flame retardant, a chlorine-based flame retardant, a phosphorus- based flame retardant, a boron-based flame retardant, a silicon-based flame retardant, and a nitrogen-based flame retardant (P21).

Regarding claim 4, Shimamoto discloses the thickness of the multilayered firewall is preferably 0.1 mm to 1 mm (P57), which overlaps with the claimed range of the multilayered firewall has a thickness of 0.12 mm to 3 mm, and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (See MPEP § 2144.05).
Furthermore, Shimamoto discloses the heat adsorption layer has a thickness of preferably 0.1 mm  to 1 mm (P80). Shimamoto discloses the fireproof layer has a thickness of preferably 0.1 mm to 1 mm (P6). One of ordinary skill in the art would recognize that since the total thickness of the multilayered firewall can be up to 1 mm, one could choose the  heat absorption layer to be 0.9 mm and the fireproof layer to be 0.1 mm and meet the limitation “a thickness of the heat absorption layer is greater than a thickness of any one fireproof layer”.

Regarding claim 5, Shimamoto discloses the heat adsorption layer has a thickness of preferably 0.1 mm to 1 mm (P80).
Shimamoto discloses the fireproof layer has a thickness of preferably 0.1 mm to 1 mm (P6) which overlaps with the claimed range of the fireproof layer has a thickness of 10 µm to 1 mm, and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (See MPEP § 2144.05).

Regarding claim 8, Shimamoto discloses wherein the multilayered firewall has an endothermic reaction at 100°C to 1000°C (P89), which overlaps the claimed range of wherein the multilayered firewall has an endothermic reaction at 110°C to 150°C, and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (See MPEP § 2144.05).
Shimamoto discloses wherein the multilayered firewall has at least one structural change among phase change, expansion, foaming, and curing occurs by the endothermic reaction (P89).

Regarding claim 9, while Shimamoto does not disclose wherein a weight reduction amount of the multilayered firewall due to the endothermic reaction is 20% to 40%, this is a property of the multilayered firewall. Shimamoto discloses all of the limitations and materials of the multilayered firewall and when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).

Regarding claim 10, Shimamoto discloses wherein the fireproof layers are made of a non-combustible material having a melting point higher than at least 1000°C (P81).

Regarding claim 11, Shimamoto discloses wherein the fireproof layers are each a sheet made of aluminum, iron, stainless steel, tin, lead, a tin-lead alloy, copper, or an alloy any combination thereof (P81-82).

Regarding claim 12, Shimamoto discloses wherein the fireproof layers are each a sheet made of inorganic fibers including glass fibers, rockwool fibers, ceramic wool fibers, gypsum fibers, carbon fibers, stainless steel fibers, slag fibers, alumina fibers, silica fibers, silica alumina fibers, zirconia fibers and any combination thereof (P81, 83).

Regarding claim 13, Shimamoto discloses wherein the inorganic fiber sheet is laminated on a metal foil (P81, 83-84).

Regarding claim 14, Shimamoto discloses wherein the bromine-based flame retardant generates a bromine-based gas to block oxygen to thereby inhibit combustion, and includes at least one of tetrabromo bisphenol A, decabromo biphenyl, and pentabromo diphenyl ether (P22).

Regarding claim 15, Shimamoto discloses wherein the chlorine-based flame retardant inhibits combustion by generating a chlorine-based gas to block oxygen, and includes chlorine-based paraffin and chlorine-based polyethylene (P23).

Regarding claim 16, Shimamoto discloses wherein the phosphorus-based flame retardant blocks oxygen and heat by generating a carbonized layer on a surface of or inside the fireproof layers, and includes phosphate esters, and ammonium polyphosphates (P24).

Regarding claim 17, Shimamoto discloses wherein the boron- 25based flame retardant blocks oxygen and heat by generating Page 34a carbonized layer on the surface of or inside the fireproof layers, and includes sodium polyborate, sodium borate, and zinc borate (P25).

Regarding claim 18, Shimamoto discloses wherein the silicone-based flame retardant forms a Si-C inorganic heat insulating layer on the surface of or inside the fireproof layers, and includes a silicone resin (P26).

Regarding claim 19, Shimamoto discloses wherein the nitrogen-containing compound blocks oxygen by a nitrogen- based gas, and includes ammonium phosphate, a guanidine compound, and a melamine compound (P27).

Regarding claim 20, Shimamoto discloses a battery module (10 in Fig. 2) including a plurality of secondary battery cells (7 in Fig. 2) stacked adjacent to each other inside a housing member (6 in Fig. 2), and a plurality of multilayered firewalls (thermal runaway prevention sheets 1 in Fig. 2) being interposed between a corresponding pair of adjacent secondary battery cells (see Fig. 2), wherein the multilayered firewall includes fireproof layers (fireproof heat insulating layer 3 in Fig. 6) and a heat absorption layer disposed between two fireproof layers (heat absorbing material layer/endothermic material layer 2 in Fig. 6, P70, 91).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shimamoto et al (JP2018206605A, as given in the 07/27/2021 IDS, using the provided machine English translation from Espacenet) in view of Yoon et al (US 20130045401 A1) as applied to claim 1, further in view of Jeong et al (US 20210159556 A1).
Regarding claims 6-7, Shimamoto discloses the thickness of the multilayered firewall is preferably 0.1 mm to 1 mm (P57), which overlaps with the claimed range of the multilayered firewall has a thickness of 0.12 mm to 3 mm, and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (See MPEP § 2144.05).
However, modified Shimamoto does not meet the limitation a thickness of a central portion of the heat absorption layer is greater than a thickness of a central portion of the fireproof layer and is greater than a thickness of an outer portion of the heat absorption layer or wherein the thickness of the outer portion of the heat absorption layer is equal to or less than a thickness of an outer portion of the fireproof layer.
In a similar field of endeavor, Jeong teaches a plurality of heat transferrers (530 in Fig. 5) interposed between battery modules (510 in Fig. 5, P62, 63). Jeong teaches the plurality of heat transferrers may have a thickness determined based on a heat-generating property of a battery module (P62). Jeong teaches the heat-generating property may vary depending on a type, shape, and the like of the battery module, and the heat-generating property may include a location at which heat is generated, an amount of heat generated, and the like (P62).
One of ordinary skill in the art before the effective filing date of the claimed invention would recognize that the thickness of a heat absorbing layer is a result-effective variable based upon the location of heat-generation of a battery. Therefore, it is up to ordinary skill in the art to choose a thickness of the heat absorption layer and fireproof layer based upon the location of heat generation from the battery cells. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.G.B./Examiner, Art Unit 1729                                                                                                                                                                                            

/Maria Laios/Primary Examiner, Art Unit 1727